                    UNITED STATES DISTRICT COURT
                       DISTRICT OF PUERTO RICO

___________________________________
                                   )
HOTEL AIRPORT, INC.                )
and DAVID TIRRI,                   )
                    Plaintiffs,    )
                                   )
          v.                       )           CIVIL ACTION
                                   )           NO. 18-01216-WGY
BEST WESTERN                       )
INTERNATIONAL, INC.                )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J. 1                                      February 26, 2019

                                ORDER

     On April 17, 2018, Hotel Airport, Inc. and David Tirri

(collectively, “Hotel Airport”) filed a complaint against Best

Western International, Inc. (“Best Western”), alleging that Best

Western breached federal and Puerto Rico trademark law, a prior

settlement agreement between the parties, and its duty of care.

See Compl. 7-12, ECF No. 1.    On July 27, 2018, Best Western

moved to dismiss or transfer the case, citing forum selection

clauses in that prior settlement agreement and Hotel Airport’s

membership agreement with Best Western.    Def.’s Mot. Dismiss

Pls.’ Compl. Or, Alternative, Transfer Venue And Mem. Law Supp.

Thereof (“Best Western Mot.”) 1, ECF No. 9.    Hotel Airport filed




     1   Of the District of Massachusetts, sitting by designation.
a three-page opposition on September 17, 2018.     Opp’n Mot.

Dismiss Or Alternative Transfer Venue, ECF No. 17.     Best Western

replied to Hotel Airport’s opposition on September 26, 2018.

Def.’s Reply Supp. Mot. Dismiss Pls.’ Compl. Or, Alternative,

Transfer Venue, ECF No. 20.

     Hotel Airport moved to amend its complaint on February 14,

2019, the same day as the hearing on Best Western’s motion.       See

Order, ECF No. 22; Mot. Leave File Am. Compl. (“Mot. Leave”),

ECF No. 25.   The proposed amended complaint omitted the cause of

action for breach of the settlement agreement, in an attempt to

moot Best Western’s motion to transfer.     Mot. Leave 4-5.   At the

hearing, the Court ordered the parties to file supplemental

briefing on the impact of the proposed amended complaint on Best

Western’s motion within seven days.     Minute Order, ECF No. 26.

The parties filed supplemental briefs on February 21, 2019.

Def.’s Post-Hearing Suppl. Br. Supp. Mot. Dismiss Pls.’ Compl.

Or Alternative Transfer Venue, ECF No. 27; Suppl. Opp’n Mot.

Dismiss Or Alternative Transfer Venue, ECF No. 28.

     After careful review of all the parties’ submissions,

including the original and proposed amended complaints, the

Court transfers the case to the District of Arizona.     See 28

U.S.C. § 1404(a).   The mandatory forum selection clauses here

cover both complaints’ claims, and Hotel Airport does not make a

“strong showing” against court enforcement.     See Autoridad de


                                  [2]
Energia Electrica de P.R. v. Vitol S.A., 859 F.3d 140, 145 (1st

Cir. 2017) (quoting Claudio-De Leon v. Sistema Universitario Ana

G. Mendez, 775 F.3d 41, 46 (1st Cir. 2014); Carter's of New

Bedford, Inc. v. Nike, Inc., 790 F.3d 289, 292 (1st Cir. 2015)).

     All of Hotel Airport’s counts “aris[e] from or relat[e] to”

its prior dealings with Best Western.   See Best Western Mot. Ex.

A, Membership Appl. and Agreement 8, ECF No. 9-2 (requiring such

claims to be litigated in Maricopa County, Arizona); see also

Best Western Mot., Ex. F, Mutual Release and Settlement

Agreement ¶ 25, ECF No. 9-2 (in settlement of dispute regarding

Best Western’s termination of Hotel Airport’s membership,

providing that “[a]ny legal action relating to this Agreement

shall be brought in the United States District Court for the

District of Arizona”).   Best Western’s alleged infringement and

other wrongful acts stem from its alleged failure to remove

references to Hotel Airport’s status as a member hotel from its

website.   See Compl. ¶¶ 16-20 (alleging that Best Western did

not eliminate Hotel Airport from its website after the

membership agreement terminated, thus misdirecting potential

guests and causing Hotel Airport harm); Mot. Leave, Ex. 1., Am.

Compl. ¶¶ 16-20, ECF No. 25-1 (same).   Hotel Airport’s

allegations thus relate to its membership in Best Western.    See

Huffington v. T.C. Grp., LLC, 637 F.3d 18, 22 (1st Cir. 2011)

(observing that “relating to” is a phrase that covers claims


                                  [3]
that lack a causal connection and means “simply ‘connected by

reason of an established or discoverable relation.’”) (quoting

Coregis Ins. Co. v. American Health Found., Inc., 241 F.3d 123,

128–29 (2d Cir. 2001) (Sotomayor, J.) (collecting authorities);

and citing John Wyeth & Bro. Ltd. v. CIGNA Int'l Corp., 119 F.3d

1070, 1074–75 (3d Cir. 1997) (Alito, J.)).

     Moreover, Hotel Airport failed to show that the Court ought

decline to enforce the forum selection clause because it has

previously litigated in the Arizona federal district court, see

Best Western Mot., Ex. F, Mutual Release and Settlement

Agreement 2-3, and the expense of litigating alone cannot

justify avoiding a forum selection clause, see Furness v. Wright

Med. Techs. (In re Mercurio), 402 F.3d 62, 66 (1st Cir. 2005).

     Therefore, Hotel Airport must litigate this action in the

Arizona federal district court.   The Court thus DENIES the

motion to dismiss but GRANTS the motion to transfer, ECF No. 9.

     SO ORDERED.

                                         /s/ William G. Young
                                         WILLIAM G. YOUNG
                                         DISTRICT JUDGE




                                  [4]
